MANN, Judge.
A warrant was issued in Hendry County on October 19, 1971. Sutton was taken into custody on that date in Polk County, on an independent charge. Hendry County’s officers knew where Sutton was and lodged a detainer. Upon failure of the State to bring Sutton to trial within 18Ó days he moved for discharge under the speedy trial rule, CrPR 3.191, 33 F.S.A. The trial judge properly granted discharge. The State’s argument that the time began to run from the time the warrant was formally served on Sutton is without merit. He was in custody on these as well as other charges. There is no showing of non-availability under CrPR 3.191(e). He could have been tried within the time allowed by the rule. The State cannot enlarge the time merely by delaying deliberately the formal service of the warrant.
Affirmed.
PIERCE, C. J., and LILES, J., concur.